Dubfib, C.
The former opinion in this case will be found on page 456. An examination of . the authorities cited by the defendant in error in his brief in support of a motion for a rehearing, induced a doubt of the correctness of our first opinion in the case, and a reargument has convinced us that the question of the negligence of the brewing company, acting through its foreman, was one for the jury, and that its finding ought not to be disturbed. The facts are quite fully set out in the former opinion, and need not be repeated here. Hansen was employed as an ordinary hand about the brewery. 1-Ie was not employed to repair the tanks in use, or to handle them while repairs were being made, but to assist in operating them when in use. It was not in the course of his regular employment to turn, or assist in turning, such tanks while being repaired, but this was a special work or duty imposed on him by his employer. The boiler-maker in charge of the repairs was not a regular employee of the brewing company, but a mechanic called in for that special purpose. He had two helpers of his own, and when ready to have the tank turned, not being able to do it with his own force, he asked either Muller, the foreman, or Benson, the engineer of the brewing company, to have it done. Muller, the foreman, ordered Hansen to assist in the work, and Hansen was the last man to get to the tank; and when he arrived there was no unoccupied place at the end of the tank from which the lifting was to be done, and Muller ordered him to go around to the side and assist in letting it down. Sands, the boilermaker, testified as follows: “Some one said £Yo, heave,’ and in a short time the tank was in the air and then after the point of gravity was gone over, I ran to the other side *463with my men and possibly five or six others, — there were four or five on each end — I don’t know how many there was there; it seems to me like there were some on the west. I don’t think the tank -was under control after it left- the centre of gravity. I think the tank fell all the way after it left the centre of gravity.” The work of turning the tank had commenced when I-Iansen entered the room. He was ordered to take hold and assist in easing it down. There -was no time for him to observe and calculate the danger. He had a right, under the circumstances, to presume that the-foreman who had charge of the work had instructed the men under his charge to handle the tank in such a manner that it should not fall after reaching the point of gravity, and thus injure Hansen in the manner that it did. It is in evidence that there were men enough about the tank “to pick it up and carry it away,” and this demonstrates beyond any question of doubt that the injury to the plaintiff was occasioned by the mismanagement and negligence of someone. The jury has placed the blame on the foreman, finding specially that none of Hansen’s fellow servants were negligent, and that the foreman neglected “to properly direct and superintend the men ordered by him to turn over the tank.” Again, the evidence discloses that it would have been proper to let the tank fall without attempting to ease it down, it being made of iron and not liable to injury. Under these circumstances we do not think that it can be said that there was no question of mismanagement and negligence to submit to the jury, or that there was no evidence to support its finding. When it is disclosed that the foreman, had men enough to handle the tank safely if properly directed about the work, and in addition to this that there was no necessity of putting any of the workmen in danger by attempting to ease the tank down after it passed the point of 'gravity, we think it has been demonstrated, in the absence of explanation, that the party in charge of the work and having direction of the men was negligent in the conduct of the business.
*464We recommend that the judgment of the district court be affirmed.
Albert, C., concurs.
By the Court: For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.